496 S.E.2d 379 (1998)
347 N.C. 666
Patricia NOURSE
v.
FOOD LION, INC.
No. 471A97.
Supreme Court of North Carolina.
March 6, 1998.
J.B. Rouse III & Associates by Ginger L. Crosby and Graham F. Gurnee, Fayetteville, for plaintiff-appellee.
Womble Carlyle Sandridge & Rice by Mark Davis, Raleigh, for defendant-appellant.
PER CURIAM.
Justices Frye, Webb, Whichard, and Lake voted to affirm the decision of the Court of Appeals for the reasons stated in the majority opinion by Greene, J. Chief Justice Mitchell, and Justices Parker and Orr voted to reverse the decision of the Court of Appeals for the reasons stated in the dissenting opinion by John, J. Accordingly, the decision of the Court of Appeals is affirmed.
AFFIRMED.